Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been allowed. A Terminal Disclaimer was filed and approved on 3/10/2021.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 8, and 15, Xie teaches:
generating a FEM model for the solid chip and a FVM model for the microfluidic cooling, where FEM model is higher order than FVM model. These two FEM and FVM models are combined to create a hybrid model. However, Xie is different from the claimed invention is that the higher order FEM model is for the solid chip, NOT a portion of the device that receives a coolant fluid. In other words, the solid chip is NOT a portion of the microfluidic cooling. The microfluidic cooling region receives coolant fluid, so it corresponds to the device under test in the claim. The solid chip does not receives coolant fluid, so it does not correspond to a portion of the device under test in the claim. 
Second reference Qu does not cure deficiency of Xie.
Hence, Xie and Qu either alone or in combination do not teach:
generates a detailed model for a first portion of a device under test that receives a coolant fluid based on a three-dimensional model of a first portion of the device under test, 
generates a hybrid model for two-phase flow in the first portion of the device under test and the second portion of the device under test based on the detailed model and the reduced-order model;
in combination with other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.



/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                          
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129